Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 25, 34, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwarz (US 2018/0302642).
	For claim 16, Schwarz discloses a method for video decoding, comprising: 
	obtaining a plurality of different motion prediction modes for a current block ([0080] The sample sets are associated with particular coding parameters, which may specify prediction information or residual coding modes, etc.); 
	decoding the current block based on a combination of the plurality of different motion prediction modes with corresponding weights ([0088] the final prediction signal is build by a combination including superimposing the intermediate prediction signals. The corresponding weighting parameters and potentially also a constant offset (which is added to the weighted sum) can either be fixed for a picture, or a reference picture, or a set of reference pictures, or they can be included in the set of prediction parameters for the corresponding block.), 
	wherein the combination with the corresponding weights comprising at least two inter prediction modes, or an inter prediction mode and an intra prediction mode([0088] the final prediction signal is build by a combination including superimposing the intermediate prediction signals. The corresponding weighting parameters and potentially also a constant offset (which is added to the weighted sum) can either be fixed for a picture, or a reference picture, or a set of reference pictures, or they can be included in the set of prediction parameters for the corresponding block.); and 
	both triangle prediction ([0080] may represent rectangular or quadratic blocks or any other collection of samples including arbitrarily shaped regions, triangles, or any other shapes.)and multi-hypothesis prediction are allowed to be indicated in one or more lists of possible motion vector candidates ([0080] may include parameters specifying the type of prediction (e.g., list 0, list 1, or bi-prediction; and/or translational or affine prediction or a prediction with a different motion model), parameters specifying the employed reference pictures, parameters specifying the motion with respect to the reference pictures (e.g., displacement vectors, affine motion parameter vectors, or motion parameter vectors for any other motion model),).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17-24, 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (US 2018/0302642) in view of Mukherjee (US 2018/0278932).
	For claim 17, while Schwarz does not, Mukherjee discloses wherein the combination with the corresponding weights comprises at least an inter prediction mode and an intra prediction mode and the corresponding weights depends on an intra direction of the intra prediction mode ([0063] The function W[m, i, j], mask codebook combination may vary based on prediction type (e.g., inter-prediction or intra-prediction).). It would be obvious to a person with ordinary skill in the art to combine the teachings of Mukherjee with Schwarz for the predictable benefit of providing macroblock shapes with oblique straight line partitions that minimize introduction of spurious high-frequencies and minimize utilization of computation resources.

	For claim 18, while Schwarz does not, Mukherjee discloses wherein the corresponding weights further depend on a distance between a current sample of the current block and an intra reference sample of the intra prediction mode ([0066] weights become, for example, 0 and 64 farther (e.g., at pixels represented by blocks 325 and 330) away from the boundary of the polynomial, and transitions smoothly closer to the boundary.). It would be obvious to a person with ordinary skill in the art to combine the teachings of Mukherjee with Schwarz for the same reasons discussed for claim 17.

	For claim 19, while Schwarz does not, Mukherjee discloses wherein the corresponding weights decrease when the distance increases ([0066]Further, smoother (equation (5)) may ensure that the weights become, for example, 0 and 64 farther away from the boundary of the polynomial, and transitions smoothly closer to the boundary.). It would be obvious to a person with ordinary skill in the art to combine the teachings of Mukherjee with Schwarz for the same reasons discussed for claim 17.

	For claim 20, while Schwarz does not, Mukherjee discloses wherein the corresponding weights are applied via one or more masks ([0066] (e.g., a table corresponding or related to the mask codebook) ). It would be obvious to a person with ordinary skill in the art to combine the teachings of Mukherjee with Schwarz for the same reasons discussed for claim 17.

	For claim 21, while Schwarz does not, Mukherjee discloses wherein the one or more masks are applied using a shifting process ([0066] e.g. 1 << MASK_WEIGHT_BITS). It would be obvious to a person with ordinary skill in the art to combine the teachings of Mukherjee with Schwarz for the same reasons discussed for claim 17.

	For claim 22, while Schwarz does not, Mukherjee discloses wherein obtaining of the plurality of different motion prediction modes is based on processing of a unified syntax comprising the plurality of different motion prediction modes and a first information indicating whether the current block is a bi-prediction ( [0061] Each entry in the mask codebook may provide a weight that indicates whether only one predictor is used or the other, or a weighted combination of the two. For example, a weight value of zero (0, 1) may indicate a first value is not used (e.g., scaled to zero) and a second is to be used (e.g., scaled by one). The following algorithms exemplify weighting of predictor values for a pixel index i, j.). It would be obvious to a person with ordinary skill in the art to combine the teachings of Mukherjee with Schwarz for the same reasons discussed for claim 17.

	For claim 23, while Schwarz does not, Mukherjee discloses wherein the current block is partitioned into two triangular sub-blocks ([0022] e.g.  the first partition and the second partition being divided by a border (e.g., border 310-1 or 310-2) that may be non-parallel and/or at a curved angle) 
	each with its own motion vector predictor [0025] According to example embodiments, the two block partitions may have different (e.g., best matching) blocks for use as the matching frame from a previously encoded frame. Therefore, each of the two block partitions may have different motion vectors resulting in two sets of predictor values for the block of video data.). It would be obvious to a person with ordinary skill in the art to combine the teachings of Mukherjee with Schwarz for the same reasons discussed for claim 17.

	For claim 24, while Schwarz does not, Mukherjee discloses wherein one or more motion vector predictors for a diagonal boundary between the two triangular sub-blocks are obtained based on a blending of the motion vector predictors of the two triangular sub-blocks ([0023] According to example embodiments, partitioning includes portioning a block of video data into two partitions based on a weighting scheme (which will be more apparent in the following description). The weights can change smoothly over each of the partitions, and the contribution from any one of the predictor values (described below) for any pixel may not become zero. In some example implementations of the weighting scheme the weights are obtained from a smooth ridge, whose orientation is along a sinusoidal or curved line.).). It would be obvious to a person with ordinary skill in the art to combine the teachings of Mukherjee with Schwarz for the same reasons discussed for claim 17.

	For claims 25-35, Schwarz and Mukherjee disclose the claimed limitations as discussed for corresponding limitations in claims 16-14.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MOON; Joo Hee et al.	US 20190149821 A1	VIDEO SIGNAL ENCODING/DECODING METHOD AND APPARATUS
Galpin; Franck et al.	US 20220014778 A1	UNIFIED PROCESS AND SYNTAX FOR GENERALIZED PREDICTION IN VIDEO CODING/DECODING
SUZUKI; Yoshinori et al.	US 20180070101 A1	VIDEO PREDICTION ENCODING DEVICE, VIDEO PREDICTION ENCODING METHOD, VIDEO PREDICTION ENCODING PROGRAM, VIDEO PREDICTION DECODING DEVICE, VIDEO PREDICTION DECODING METHOD, AND VIDEO PREDICTION DECODING PROGRAM

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485